Citation Nr: 1007491	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  08-16 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for arthritis of the 
multiple joints.

3.  Entitlement to service connection for bilateral carpal 
tunnel syndrome.

4.  Entitlement to service connection for bilateral hearing 
loss.

5.  Entitlement to service connection for scleroderma, 
including as secondary to Agent Orange exposure.

6.  Entitlement to service connection for major depressive 
disorder with alcoholism.

7.  Entitlement to service connection for hypertension.




REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney 
at Law


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service from April 1968 to April 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

Unfortunately, further development of the evidence is 
required before the Board can adjudicate the Veteran's 
pending claim of entitlement to an increased rating for PTSD, 
as well as his pending claims of entitlement to service 
connection for scleroderma, carpal tunnel syndrome, bilateral 
hearing loss and hypertension.  So, regrettably, these claims 
are being remanded to the RO via the Appeals Management 
Center (AMC).  VA will notify him if further action is 
required on his part.


FINDINGS OF FACT

1.  A disability manifested by arthritis of the multiple 
joints was initially demonstrated years after service, and 
has not been shown by competent evidence to be causally 
related to the Veteran's active service.

2.  There is no competent medical evidence indicating that 
the Veteran's major depressive disorder with alcoholism is 
causally or etiologically related to active service.


CONCLUSIONS OF LAW

1.  A disability manifested by arthritis of multiple joints 
was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110,  5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).

2.  Major depressive disorder, with alcoholism, was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1101, 1110, 1111, 1112, 1113, 1131, 1137, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§  3.102, 3.159, 
3.301, 3.303, 3.304, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

VA issued a VCAA notice letter, dated in August 2006, 2008 
from the agency of original jurisdiction (AOJ) to the 
appellant.  This letter explained the evidence necessary to 
substantiate the Veteran's claims of entitlement to service 
connection, as well as the legal criteria for entitlement to 
such benefits.  The letters also informed him of his and VA's 
respective duties for obtaining evidence. 

In addition, the August 2006 letter from VA explained how a 
disability rating is determined for a service-connected 
disorder and the basis for determining an effective date upon 
the grant of any benefit sought, in compliance with 
Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, the unfavorable AOJ 
decision that is the basis of this appeal was decided after 
the issuance of an initial, appropriate VCAA notice.  As 
such, there was no defect with respect to timing of the VCAA 
notice.

The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notice.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  

Duty to Assist

With regard to the duty to assist, the Board notes that 
portions of the Veteran's service treatment records and 
service personnel records are not available, despite attempts 
by the RO to obtain this evidence.  According to 
correspondence associated with the Veteran's claims file, 
repeated attempts to locate the relevant service medical and 
personnel records have proven futile, and no additional 
records were found or are to be had.  When, as here, at least 
a portion of the service records cannot be located, through 
no fault of the Veteran, VA has a "heightened" obligation 
to more fully discuss the reasons and bases for its decision 
and to carefully consider applying the benefit-of-the-doubt 
doctrine.  See, e.g., O'Hare v. Derwinski, 1 Vet. App. 365 
(1991).  

Nevertheless, the claims file contains the Veteran's 
available service treatment records and reports of VA and 
private post-service treatment and examination.  
Additionally, the claims file contains the Veteran's own 
statements in support of his claims.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also reviewed the medical records for references to 
additional treatment reports not of record for the time 
period at issue but has found nothing to suggest that there 
is any outstanding evidence with respect to the Veteran's 
claims.  

The Board acknowledges that in McLendon v. Nicholson, 20 Vet. 
App. 79, 83-86 (2006),  the Court found that a VA medical 
examination was required to adjudicate a claim for service 
connection where there was a current disability, credible 
evidence of an in-service injury, the medical opinions of 
record noted that the current disability could have been 
caused by the in-service injury, and the Board did not find 
that the Veteran's lay testimony regarding continuity of 
symptomatology was not credible.  However, the Board points 
out that this case is distinguishable from McLendon with 
regard to the Veteran's claims of entitlement to service 
connection for a disability manifested by arthritis of 
multiple joints, bilateral carpal tunnel syndrome, 
scleroderma, and major depressive disorder, such that a VA 
medical opinion is not required.  In this instance, there is 
no credible evidence of record that establishes that the 
Veteran's claimed disabilities are due to an incident in 
service and the appellant has not identified or submitted any 
objective medical evidence in support of these claims.  As 
such, VA is not required to obtain a VA medical opinion in 
order to adjudicate the appellant's claims of entitlement to 
service connection for a disability manifested by arthritis 
of multiple joints and major depressive disorder.  See Tirpak 
v. Derwinski, 2 Vet. App. 609 (1992) (medical possibilities 
and unsupported medical opinions carry negligible probative 
weight).  See also 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 
3.159(c)(4) (VA only has an affirmative duty to obtain an 
examination of the claimant at VA health-care facilities if 
the evidence of record does not contain adequate evidence to 
decide a claim).  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.



Legal Criteria

Service Connection - Generally

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  Service connection also is permissible 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  
Certain chronic diseases will be presumed to have been 
incurred or aggravated in service if manifested to a 
compensable degree within one year after service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  This presumption is rebuttable by probative evidence 
to the contrary.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).

Analysis

Based on the evidence of record, the Board finds that there 
is a preponderance of evidence against the Veteran's claims 
of entitlement to service connection for a disability 
manifested by arthritis of multiple joints and major 
depressive disorder with alcoholism, so these claims must be 
denied.  38 C.F.R. § 3.102.  

As already acknowledged, when, as here, a veteran's complete 
claims file, including all of his service treatment records 
are unavailable through no fault of the appellant's own, the 
VA's duty to assist, duty to provide reasons and bases for 
its findings and conclusions, and duty to consider carefully 
the benefit-of-the-doubt rule, are heightened.  Milostan v. 
Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. 
Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991)).  However, the 
threshold for allowance of a claim is not lowered and the 
need for probative medical nexus evidence causally relating 
the current disability at issue to service is not eliminated; 
rather, the Board's obligation to discuss and evaluate 
evidence is heightened.  Russo v. Brown, 9 Vet. App. 46 
(1996).  

The Veteran's service medical records do not show that the 
Veteran complained of or was treated for arthritis or major 
depression during his military service.  Moreover, the Board 
notes that the Veteran declined a separation medical 
examination.  

Additionally, there is no objective evidence of continuance 
of symptomatology during the years following the Veteran's 
discharge from service.  See Savage, supra (requiring medical 
evidence of chronicity and continuity of symptomatology).  
There is no evidence that the Veteran received treatment for 
major depressive disorder prior to 2000; there is no 
indication that the Veteran has been diagnosed with arthritis 
of multiple joints, although he was diagnosed with 
degenerative joint disease of the cervical spine in 2007.  
See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability . . .").  The Board 
notes that, in the absence of demonstration of continuity of 
symptomatology, or a competent nexus opinion, the initial 
demonstration of current disability years after service is 
too remote from service to be reasonably related to service.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  See 
also Shaw v. Principi, 3 Vet. App. 365 (1992) (a veteran's 
delay in asserting a claim can constitute negative evidence, 
which weighs against the claim).  

More significantly, none of the Veteran's medical providers 
related his complaints to his military service.  In fact, the 
medical evidence of record clearly demonstrates there is no 
objective medical evidence of a disability manifested by 
arthritis of multiple joints.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1998) ("Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  
38 U.S.C. § 1110 (formerly § 310)).  

Furthermore, with regard to the Veteran's claim of 
entitlement to service connection for major depressive 
disorder, the Board notes that VA is precluded from 
compensating the veteran for the very same symptoms as those 
that are part and parcel of his already service-connected 
disabilities.  See Esteban v. Brown, 6 Vet. App. 259 (1994), 
citing 38 C.F.R. § 4.14 VA's anti-pyramiding provision.  As 
the July 2007 VA examiner acknowledged, the Veteran's 
depression is a symptom of his already service-connected 
PTSD.  Consequently, he cannot in turn receive additional 
compensation for the same manifestations under a different 
diagnosis.  See 38 C.F.R. § 4.14, VA's anti-pyramiding 
provision (the evaluation of the same "disability" or the 
same "manifestations" under various diagnoses is 
prohibited).  See also Brady v. Brown, 4 Vet. App. 203, 206 
(1993) (a claimant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning 
capacity.").  

In short, there currently is no persuasive medical nexus 
evidence of record indicating the Veteran developed the 
claimed disorders during or as a result of his service in the 
military.  See Madden v. Gober, 125 F.3d 1477, 1481 (1997) 
(in evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility and 
probative value of proffered evidence in the context of the 
record as a whole).  

The Board observes that medical evidence generally is 
required to establish a medical diagnosis or to address 
questions of medical causation.  Lay assertions of medical 
status do not constitute competent medical evidence for these 
purposes.  Bostain v. West, 11 Vet. App. 124, 127 (1998); 
Routen v. Brown, 10 Vet. App. 183, 186 (1997).  Nevertheless, 
lay assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  See 38 U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a); see also Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) and Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  The Veteran has not shown, however, that 
he has the expertise required to diagnose arthritis of the 
multiple joints or major depression.  Nor is the Veteran 
competent to offer an opinion regarding any causal 
relationship between these disabilities and active service.  
While the Veteran's contentions have been considered 
carefully, these contentions are outweighed by the medical 
evidence of record showing no nexus between arthritis of the 
multiple joints or major depression and his active service.

As there is a preponderance of evidence against his claims, 
the benefit-of-the-doubt rule does not apply.  
See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).


ORDER

The claim for service connection for a disability manifested 
by arthritis of multiple joints is denied.

The claim for service connection for major depressive 
disorder with alcoholism is denied.


REMAND

The RO, in the aforementioned August 2007 rating decision, 
denied the Veteran's claim of entitlement to service 
connection for hypertension and granted the Veteran's claim 
of entitlement to service connection for PTSD.  The Veteran 
was granted a 30 percent disability rating for his PTSD, 
effective July 13, 2006.  In his VA Form 9 (Appeal to the 
Board of Veterans' Appeals), received in June 2008, the 
Veteran indicated that he disagreed with all of the findings 
of the August 2007 rating decision, and asserted that his 
PTSD was more severe than currently evaluated.  This 
statement may be reasonably construed as expressing 
disagreement with the RO's August 2007 rating decision 
denying the Veteran's claim of entitlement to service 
connection for hypertension and the RO's assignment of a 30 
percent disability rating for his service-connected PTSD, and 
the Board thus concludes that this constitutes a timely 
notice of disagreement (NOD) with the RO's decision.  As 
such, these claims must be remanded to the RO for issuance of 
a statement of the case (SOC).  See Manlincon v. West, 12 
Vet. App. 238, 240-241 (1999).  The Veteran also must be 
given an opportunity to perfect an appeal to the Board 
concerning this issue by submitting a timely substantive 
appeal (e.g., a VA Form 9 or equivalent statement).  See 
38 C.F.R. §§ 20.200, 20.202, 20.300, 20.301, 20.302, 20.303, 
20.304, 20.305.

While the Board acknowledges that the Veteran was provided 
with a VA examination in July 2007, the Board notes that the 
examination report does not address whether the Veteran has 
hearing loss which met the threshold minimum requirements of 
§ 3.385 to be considered a disability according to VA 
standards, and if so, whether the Veteran's hearing loss is 
causally or etiologically related to the Veteran's in-service 
noise exposure, particularly during combat.  See Hensley v. 
Brown, 5 Vet. App. 155, 159 (1993) ("[§ 3.385] operates to 
establish when a measured hearing loss is . . . a 
'disability' for which compensation may be paid, provided 
that the requirements for service connection are otherwise 
met . . .").  See also Ledford v. Derwinski, 3 Vet. App. 87, 
89 (1992).  VA adjudicators may consider only independent 
medical evidence to support their findings; they may not rely 
on their own unsubstantiated medical conclusions.  As a 
result, an additional VA examination would be useful in 
evaluating the appeal.  

In addition, the RO failed to afford the Veteran VA 
examinations to address whether the Veteran's current carpal 
tunnel syndrome is related to his service, and to determine 
whether the Veteran has any current residuals of scleroderma 
that are related to his military service.  In this regard, 
the Joint Motion points out that the Veteran alleges that his 
carpal tunnel syndrome is related to his combat duties while 
in service and that the Veteran's post-service medical 
records show treatment for scleroderma in 1972, which the 
Veteran alleges is a result of Agent Orange exposure.  The 
Board acknowledges that the Veteran is currently service-
connected for PTSD related to combat exposure during his 
service.  See 38 C.F.R. § 3.304(d) (satisfactory lay or other 
evidence that an injury or disease was incurred or aggravated 
in combat will be accepted as sufficient proof of service 
connection if the evidence is consistent with the 
circumstances, conditions or hardships of such service even 
though there is no official record of such incurrence or 
aggravation).  See also Collette v. Brown, 82 F.3d 389 (Fed. 
Cir. 1996) (under 38 U.S.C.A. § 1154(b), a combat veteran's 
assertions of an event during combat are to be presumed if 
consistent with the time, place and circumstances of such 
service).  

However, although the presumption of an injury during combat 
in service is acknowledged, there must still be medical 
evidence etiologically linking the Veteran's carpal tunnel 
syndrome to his service.  See Dalton v. Nicholson, 21 Vet. 
App. 23, 36-37 (2007); Cohen v. Brown, 10 Vet. App. 128, 138 
(1997).  In short, 38 U.S.C.A. § 1154(b) can be used only to 
provide a factual basis upon which a determination could be 
made that a particular disease or injury was incurred or 
aggravated in service, not to link the claimed disorder 
etiologically to a current disorder.  See Libertine v. Brown, 
9 Vet. App. 521, 522-23 (1996).  

VA adjudicators may consider only independent medical 
evidence to support their findings; they may not rely on 
their own unsubstantiated medical conclusions.  If the 
medical evidence of record is insufficient, VA is always free 
to supplement the record by seeking an advisory opinion, or 
ordering a medical examination to support its ultimate 
conclusions.  See Colvin v. Derwinski, 1 Vet. App. 171 
(1991). Therefore, additional clinical assessment and medical 
opinion is necessary to adequately address the Veteran's 
claims of entitlement to service connection for bilateral 
hearing loss, carpal tunnel syndrome, and scleroderma.  
Accordingly, the Board finds that the Veteran should be 
afforded additional VA examinations in order to determine 
nature and etiology of the Veteran's bilateral hearing loss, 
carpal tunnel syndrome, and scleroderma.  See McLendon v. 
Nicholson, 20 Vet. App. 79, 83-86 (2006).  See also 
38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA has an 
affirmative duty to obtain an examination of the claimant at 
VA health-care facilities if the evidence of record does not 
contain adequate evidence to decide a claim).

Accordingly, the case is REMANDED for the following action:

1.  Issue the Veteran a statement of the 
case with respect to the issue of 
entitlement to service connection for 
hypertension and the issue of entitlement 
to an initial disability rating in excess 
of 30 percent for PTSD.  The Veteran 
should be informed that he must file a 
timely and adequate substantive appeal in 
order to perfect an appeal of these 
matters to the Board.  See 38 C.F.R. 
§§ 20.200, 20.202, and 20.302(b).  

If, and only if, the appellant submits a 
timely substantive appeal concerning 
these additional issues should the issues 
be forwarded to the Board for appellate 
consideration.

2.  Schedule the Veteran for a VA 
examination, including an audiogram and 
Maryland CNC speech recognition test, to 
determine the nature, etiology and 
severity of any current bilateral hearing 
loss.  The examiner is then requested to 
offer an opinion as to whether it is at 
least as likely as not (i.e., 50-percent 
or greater probability) that current 
bilateral hearing loss is related to his 
service in the military - in particular, 
to noise exposure he sustained while in 
the military.  

To assist in making this important 
determination, have the designated 
examiner review the relevant evidence in 
the claims file, including the Veteran's 
service treatment and personnel records.  
Also have the examiner take into 
consideration the Veteran's medical, 
occupational, and recreational history 
prior to and since his active service.  
The medical basis of the examiner's 
opinion should be fully explained 
with reference to pertinent evidence in 
the record.  If an opinion cannot be 
provided without resorting to 
speculation, please expressly indicate 
this in the report of the evaluation.  

3.  The RO should schedule the Veteran 
for a VA joints examination to determine 
the nature and etiology of his bilateral 
carpal tunnel syndrome, including whether 
it is at least as likely as not (i.e., 50 
percent or greater probability) that his 
current bilateral carpal tunnel syndrome, 
is related to his service in the 
military, to include any alleged injuries 
during his period of military service.  
To assist in making this important 
determination, have the designated 
examiner review the claims file for the 
Veteran's pertinent medical history, 
including a copy of this remand, the 
Veteran's available service medical 
records, and pertinent post-service 
medical records.  

The examiner should conduct all necessary 
diagnostic testing and evaluation.  The 
requested determination should also take 
into consideration the Veteran's medical, 
occupational, and recreational history 
prior to, during, and since his military 
service.  

The medical basis of the examiner's 
opinion should be fully explained 
with reference to pertinent evidence in 
the record.  If an opinion cannot be 
provided without resorting to 
speculation, please indicate this in the 
report.  

4.  The RO should schedule the Veteran 
for an appropriate VA examination 
to determine whether the Veteran has any 
current residuals of scleroderma, and if 
so, whether it is at least as likely as 
not (i.e., 50 percent or greater 
probability) that his current residuals 
of scleroderma are related to his service 
in the military, to include any Agent 
Orange exposure during his period of 
military service.  To assist in making 
this important determination, have the 
designated examiner review the claims 
file for the Veteran's pertinent medical 
history, including a copy of this remand, 
the Veteran's available service medical 
records, and pertinent post-service 
medical records.  

The examiner should conduct all necessary 
diagnostic testing and evaluation.  The 
requested determination should also take 
into consideration the Veteran's medical, 
occupational, and recreational history 
prior to, during, and since his military 
service.  

The medical basis of the examiner's 
opinion should be fully explained 
with reference to pertinent evidence in 
the record.  If an opinion cannot be 
provided without resorting to 
speculation, please indicate this in the 
report.  

5.  Then, the RO should readjudicate the 
Veteran's claims of entitlement to 
service connection for bilateral hearing 
loss, bilateral carpal tunnel syndrome 
and scleroderma with application of all 
appropriate laws and regulations, and 
consideration of all additional 
information obtained since issuance of 
the most recent supplemental statement of 
the case, including evidence obtained as 
a result of this remand.  If the claims 
on appeal remain denied, the appellant 
and his representative should be 
furnished a SSOC and afforded a 
reasonable period of time within which to 
respond thereto.  Thereafter, the case 
should be returned to the Board, as 
appropriate.

The purpose of this remand is to further develop the record 
and afford due process.  The Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


